CHIEF JUSTICE HOLT
delivered the opinion op the court.
Milly O’Bannon, a colored woman over sixty years of age, having drawn a considerable sum of money as a pension, purchased with a part of it a house and lot, the deed being, made to her for life with remainder to the appellant, Samuel Carter; but in the event he did not outlive her, then the fee-simple to vest in her. It recited that he was her nephew, when, in fact, they were not related. She died childless, and the appellees, who are collateral kindred, brought this action to annul the deed, as to Carter, upon the ground that it was procured through undue influence and fraud upon his part. This was, in substance, the averment of the petition, the particular circumstances of the alleged fraud as set forth, being, that he falsely represented to her he was related to her, and that he had been mainly instrumental in pro*214curing her pension. The court set aside the deed, basing its opinion largely upon the ground that the relation of attorney and client existed between them. Its attention being called to the fact that this was not averred in the petition, the judgment was, upon Carter’s motion, set aside, and thereafter the court, over his objection, permitted an amended pleading, averring the existence of such relation, to be filed.
Waiving the question whether this was necessary to the introduction of testimony upon this point, yet there was certainly no abuse of that broad discretion which, in furtherance of justice, has been wisely given to the trial court as to permitting a party to amend his pleadings. (Civil Code, section 134.)
An attorney was retained by Milly O’Bannon to see that she got a good title to the property, and he prepared the deed that was made to her. It does not appear that Carter had any direct connection with it, save he went for the attorney but, as he testifies, by the direction of the old lady. He was not present when the deed was prepared. The testimony of the attorney as to what she then said to him was held by the lower court to be incompetent.
Section 606, sub-section 5, of our Civil Code, says: “No attorney shall testify concerning a communication made to him in his professional character by his client, or his advice thereon, without the client’s consent. ” This provision is equivalent to the “privileged communication ” of the common law, and is, in substance, merely declaratory of it. The rule exists because it is necessary to the safe and pure administration of justice. Public policy requires it. If it were not the rule, no man would *215■dare to consult an attorney. It is not personal to the attorney, but for the protection of the client. The cases are somewhat conflicting whether it applies where one is merely called in to prepare a deed, and directions are given by the employer as to how it is to be done. Indeed, it was attempted in England at one time to coniine the rule to communications made in the prosecution or defense of a suit, either pending or about to be instituted. This was, however, without reason, and it is now the settled rule at common law that, if the communication be to one who is at the time professionally employed and occupies the attitude of a legal adviser, it is privileged, and the seal of silence is upon it, subject to be ■broken by the consent of the client only.
In Crisler v. Garland, 11 Smedes & Marshall, 136, an attorney had been called in his professional character to write a deed, and communications were made to him as to the object of it; and although he declined the retainer, yet he was not allowed to disclose the communications.
The casé of Bank of Utica v. Mersereau, 3 Barbour’s •Chancery, 528, is to the same effect; and undoubtedly the communication to be privileged need not relate to the prosecution or defense of a pending or contemplated suit.
It is said by Mr. Greenleaf, in his work on Evidence, volume 1, section 241, that the rule applies, although the attorney be consulted as a conveyancer merely; and it seems to us it should, in view of its purpose, have a broad and liberal construction. If the attorney be applied to for aid in his professional character, the veil of secrecy should be made to cover any communication made to him by the client, subject to be lifted by the client only, *216and this veil is not removed by the cessation of the employment, or the death of the client; (1 G-reenleaf on Evidence, section 248; Bank of Utica v. Mersereau, supra.)
In this instance the attorney was acting in his professional character. He was the legal adviser of the party,, and not a mere scrivener. She was relying on him to see’ that she got a good title. He was called upon by her in his professional character; what she said to him was in' that character, and was, therefore, in its nature, private. It was said under the seal of professional confidence, and in the absence of her consent was incompetent evidence.
The reply to the amended petition, averring the existence of the relation of client and attorney between Milly O’Bannon and the appellant, Carter, sets out in the third paragraph the circumstances under which the deed was made; by whom it was drawn, and avers that the appellant had no connection with it. This was not replied to; and it is, therefore, urged that it stands as an admitted fact, Carter was not her attorney. If he in no way occupied that relation to her, then it is merely a question whether the deed was the result of undue influence and fraud upon his part, with the burden of showing it upon the appellees. If, however, he did occupy that relation, then the burden shifts, and in order to uphold the voluntary conveyance it must clearly appear it was free from all undue influence or fraud. (Story’s Eq. Jurisprudence,, section 811.)
This is true, although he was not her attorney in the transaction under investigation. It is sufficient if he was her general adviser. The amended petition did not aver that he was her’ attorney, as to the making of the deed. *217but that he was her general adviser in his character of' claim-agent and lawyer. The undenied third paragraph of the answer is but a detail of evidence, and is, in substance, but a denial of the existence of the alleged relation between them; and if it were necessary to allege it. in order to prove it, yet the failure to deny the particular matters of evidence, stated in the reply, did not render it an admitted fact that the relation of lawyer and client did not exist. The facts stated fvere not an avoidance of what was charged in the amended petition.
It is shown that Carter claimed, in the old lady’s, presence, that he was kin to her. It is certain that he was acting for her in the character of legal adviser as toller application for a pension, and probably otherwise. His own pleadings admit that he wrote letters for her as. to her claim for a pension. To other persons he claimed to have been mainly instrumental in getting her money— whether the pension money or some bounty money, which was not gotten until after the deed was made, does not clearly appear. Certain it is, she thought his. services mainly procured the pension, when they did not, and it is difficult to see how this belief arose, or a desire-to say he was kin to her when he was not, unless by reason of suggestion from him and his influence over her. Her statements to others, though made subsequent to the making of the deed, that the appellant had, in the main, obtained her pension, were competent as tending to show the belief under which she had acted; and even aside from them the circumstances proven are sufficient to support the conclusion of the chancellor. She was-quite old and wholly uneducated. Her condition made, her an easy subject of control. The parties were not deal*218ing at arms length, but a relation of confidence existed. The chancellor, who likely knew the parties and witnesses, has found, as a matter of fact, that the deed was the result of undue influence and fraud upon Carter’s part, and this finding should not, in our opinion, be disturbed.
Judgment affirmed.